DISTRICT COURT OF APPEAL OF FLORIDA
                         SECOND DISTRICT




                         MAURICE BROWN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-2214



                         September 21, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen, Judge.

Maurice Brown, pro se.



PER CURIAM.

     Affirmed.


SILBERMAN, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.